DETAILED ACTION
Claims 1-13 are pending before the Office for review.
In the response filed June 30, 2022:
Claims 1 and 3 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022.
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on June 30, 3033 is acknowledged.  The traversal is on the ground(s) that the groups do not lack unity of invention because the prior art fails to teach or render obvious Applicant’s claimed composition.  This is not found persuasive because the Examiner maintains the rejection of record and therefore the claims share a technical feature but it is not a special technical feature because it does not make a contribution over the prior art. As such the Examiner maintains the groups lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (U.S. Patent 5,885,334) in view of MAJIMA et al (U.S. Patent Application Publication 2008/0038996).  
With regards to claims 1 and 8, Suzuki discloses a polishing composition comprising silica particles and water (Col 4 lines 31-39, Col. 5 lines 38-46 discloses colloidal silica particles Col. 7 lines 51 Col. 8 lines 46 discloses distilled water); wherein the polishing composition further comprises an alkaline component (Col. 6 lines 56-60) and SiO2 dissolved in the polishing composition (silicic acid acid) such that the dissolved SiO2 is present in amounts preferable 0.05 to about 5% (Col. 6 lines 51-55) and the silica particles are present in amounts from about 0.005 to about 5% by weight (Col. 5 lines 38-46) which renders obvious the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500 :1 and wherein the dissolved SiO2 is derived from a potassium silicate, a sodium silicate or a mixture of any of these (Suzuki Col. 6 lines 42-44) and the dissolved SiO2 is contained in the polishing composition in an amount of 0.05-5% by weight (Col. 6 lines 51-55) which overlaps Applicant’s claimed amount of 0.1% by mass to 8.0% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
 Suzuki does not explicitly disclose as to wherein the composition comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.00 to 1.5: 1 wherein the polishing composition is used for elimination of a laser mark of a silicon wafer.
Maejima discloses a polishing composition comprising silica particles (Paragraph [0025], [0031]) characterized in that the polishing composition further comprises tetraalkylammonium ion (Paragraph [0038]-[00039]) wherein the quaternary ammonium ion in the form of tetramethylammonium ion and tetraethylammonium ion (Paragraph [0039]) is present in amounts to provide the desired pH to prevent the aggregation of the concentration of silica particles to provide stability (Paragraph [0036]) and in order to provide the desired conductivity of the polishing composition to adjust the polishing speed with regards to the silica abrasives (Paragraphs [0042]-[0047]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the tetraalkylammonium ion to amount including Applicant’s claimed amount of a mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles from amounts including 0.400 to 1.500 :1 in order to effectively achieve the desired pH to prevent aggregation of the concentration of silica particles to provide stability and to adjusting the conductivity of the polishing composition to adjust the polishing speed as taught by the modified teachings of Suzuki in view of Maejima (Maejima Paragraphs [0036], [0042]-[0047], MPEP 2144.05(II)(A)). 
Suzuki as modified by Maejima renders obvious the composition of claim 1 and therefore renders obvious the properties the composition and the use of the composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) MPEP 2112.02 (II). Therefore the composition as rendered obvious by Suzuki as modified by Maejima renders obvious any “use” of the claim including the polishing composition is used for elimination of a laser mark of a silicon wafer because such composition is identical in chemical composition and such use or properties are inseparable. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Suzuki to include the tetraalkylammonium ion as rendered obvious by Maejima because the reference of Maejima teaches that the quaternary ammonium ion in the form of tetramethylammonium ion and tetraethylammonium ion (Paragraph [0039]) adjust the composition to the desired pH to prevent the aggregation of the concentration of silica particles to provide stability (Paragraph [0036]) and in order to provide the desired conductivity of the polishing composition to adjust the polishing speed with regards to the silica abrasives (Paragraphs [0042]-[0047]).
With regards to claim 2, the modified teachings of Suzuki renders obvious wherein the tetraalkylammonium ion is derived from a compound selected from the group consisting of an alkali silicate, a hydroxide, a carbonate, a sulfate and a halide (Suzuki Col. 6 lines 56-60 discloses alkali hydroxides, alkali carbonates Maejima Paragraph [0039], discloses tetramethylammonium ion and tetraethylammonium ion) and is present in sufficient amounts to provide the desired pH to prevent the aggregation of the concentration of silica particles to provide stability (Maejima Paragraph [0036]) and in order to provide the desired conductivity of the polishing composition to adjust the polishing speed with regards to the silica abrasives (Maejima Paragraphs [0042]-[0047]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the tetraalkylammonium ion to amount including Applicant’s claimed amount of 0.2% by mass to 8.0% by mass in order to effectively achieve the desired pH to prevent aggregation of the concentration of silica particles to provide stability and to adjusting the conductivity of the polishing composition to adjust the polishing speed as taught by the modified teachings of Suzuki in view of Maejima (Maejima Paragraphs [0036], [0042]-[0047], MPEP 2144.05(II)(A)). 
With regards to claim 4, the modified teachings of Suzuki renders obvious wherein the dissolved SiO2 is a silicate anion (Suzuki Col 6 lines 12-55 discloses silicates such as potassium silicate and sodium silicate can be dissolved in an alkaline aqueous solution). 
With regards to claim 5, the modified teachings of Suzuki renders obvious wherein the tetraalkylammonium ion is a tetramethylammonium ion, a tetraethylammonium ion or mixture of any of these (Maejima Paragraph [0039]).
With regards to claim 6, the modified teachings of Suzuki renders obvious wherein the silica particles have an average primary particle diameter of 50nm (Col. 5 lines 15-26) which renders obvious wherein the average primary particle diameter is of 1nm to 100nm and the polishing composition has a silica concentration based on the silica particles of 0.005-5 wt% (Suzuki Col. 5 lines 38-46) which overlaps Applicant’s claimed amount of 0.1% by mass to 30% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
With regards to claim 7, the modified teachings of Suzuki renders obvious wherein the polishing composition has a pH of 8.5 to 13 (Suzuki Col. 6 lines 65-67, Col.  7 lines 1-13) which overlaps Applicant’s claimed pH of 11 to 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previously rejected the subject matter of dependent claim 3 under Suzuki in view of Majima. However Applicant’s amendments and arguments filed June 30, 2022 has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious a polishing composition comprising silica particles and wherein the polishing composition further comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.400 to 1.500:1, and the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500:1; wherein the dissolved SiO2 is derived from a tetraalkylammonium silicate and the dissolved SiO2 is contained in the polishing composition in an amount of 0.1% by mass to 8.0% by mass. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed composition.
Response to Arguments
Applicant’s arguments, see pages 5-11 of Applicant’s response, filed June 30, 2022, with respect to rejection of claim 3 have been fully considered and are persuasive. In particular, Applicant’s amendment has overcome the rejection of record.  The rejection of claim 3 has been withdrawn. 

Applicant's remaining arguments filed June 30, 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-11 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the cited prior art fails to teach or render obvious Applicant’s composition comprising silica particles and water and further comprising wherein the polishing composition further comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.400 to 1.500:1, and the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500:1; wherein the dissolved SiO2 is derived from a tetraalkylammonium silicate, a potassium silicate, a sodium silicate, or a mixture of any of these and the dissolved SiO2 is contained in the polishing composition in an amount of 0.1% by mass to 8.0% by mass.
Applicant argues that the ratios are not taught or suggested by Suzuki nor do the examples therein suggest a combination of components. While Suzuki contains a water- soluble silicic acid component, colloidal silica, and an alkaline component, the alkaline component is an alkali hydroxide, an alkali carbonate, ammonia, hydrazine, an organic amine, etc., and the water-soluble silicic acid component is orthosilicic acid, metasilicic acid, etc., and these are added to an alkaline aqueous solution to make a water-soluble silicic acid component. It differs from Applicant’s invention where the dissolved SiO2 is mixed with tetraalkylammonium silicate, potassium silicate, sodium silicate, or a mixture of any of these.
Applicant argues that Majima fails to cure the deficiencies of Suzuki. Applicant notes that Majima does not describe and/or fairly suggest anything about the inclusion of dissolved SiO2 components. Not only do the applied references fail to teach or suggest the claimed features, there would have been no reason or rationale to modify Suzuki in the manner necessary to arrive at the claimed features as amended. 
Applicant argues when evaluating Suzuki and the other cited reference, without the guidepost of Applicant’s invention the concepts taught by the prior art fall far short at arriving at the claimed invention. In addition, Applicant points to Applicant’s specification for support of unexpected results with regards to the removal of laser marks in polishing silicon wafers. Applicant in additional discuses that the results of Table 3 indicated that the incorporation of the recited ratio of tetraalkylammonium ion and the recited amount of dissolved silica achieves excellent laser maker eliminability. Applicant notes that the prior art does not discuss any of the results as discussed in Applicant’s specification paragraph [0049]. Given the teaching of the applied references, one skilled in the art would have lacked aby basis to predict the improvements achieved by the claimed combination of features. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed composition including a composition comprising silica particles and water and further comprising wherein the polishing composition further comprises a tetraalkylammonium ion such that the mass ratio of the tetraalkylammonium ion to SiO2 of the silica particles is 0.400 to 1.500:1, and the mass ratio of SiO2 dissolved in the polishing composition to SiO2 of the silica particles is 0.100 to 1.500:1; wherein the dissolved SiO2 is derived from a tetraalkylammonium silicate, a potassium silicate, a sodium silicate, or a mixture of any of these and the dissolved SiO2 is contained in the polishing composition in an amount of 0.1% by mass to 8.0% by mass.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) MPEP 2145(VI). Applicant’s currently presented claim state: wherein the dissolved SiO2 is derived from a tetraalkylammonium silicate, a potassium silicate, a sodium silicate, or a mixture of any of these and the dissolved SiO2 is contained in the polishing composition in an amount of 0.1% by mass to 8.0% by mass. Merriam Webster defines derived as “to obtain (a chemical substance) actually or theoretically from a parent substance.” Therefore Applicant’s current claim language does not claim mixing the dissolved SiO2 with from a tetraalkylammonium silicate, a potassium silicate, a sodium silicate, or a mixture of any of these silicate, potassium silicate, sodium silicate or a mixture of any of these but rather claims the dissolved SiO2 is derived from a tetraalkylammonium silicate, a potassium silicate, a sodium silicate, or a mixture of any of these
Suzuki discloses Col 6 lines 36-55:
(14) Examples of the silicic acid component used in each polishing fluid composition of the present invention include orthosilicic acid (H.sub.4 SiO.sub.4), metasilicic acid (H.sub.2 SiO.sub.3), metadisilicic acid (H.sub.2 Si.sub.2 O.sub.5), metatrisilicic acid (H.sub.4 Si.sub.3 O.sub.8), and metatetrasilicic acid (H.sub.6 Si.sub.4 O.sub.11). Each of these silicic acids can be suitably used and dissolved in an alkaline aqueous solution. Alternatively, silicates such as potassium silicate and sodium silicate can be used as the silicic acid component added to and dissolved in an alkaline aqueous solution. The silicate solution thus obtained may be subjected to ion exchange to obtain an aqueous solution containing the corresponding silicic acid derived from the silicate used. Further, silicic acid hydrates can also be used by dissolving in a hot alkaline aqueous solution. Each of these silicic acids and silicates can be used solely or in combination with the others without particular quantitative limitation. In practical view, the amount of the silicic acid component is preferably 0.05 to 5% by weight in terms of SiO.sub.2 regardless to the composition (namely, regardless of the presence or absence of colloidal silica).

(15) On the other hand, examples of the alkaline component used in the present invention include alkali hydroxides, alkali carbonates, ammonia, hydrazine, and organic amines, and each of these can be used solely or in combination with the others. Further, salts of these compounds can be used as the alkaline component. Incidentally, when silicates such as potassium silicate and sodium silicate are used as the above silicic acid component, such silicates can be utilized as an entire or partial substitution for the alkaline component.

The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). MPEP 2111.01(IV) Applicant has no provide a special definition for the term “derived” and is therefore given is broadest reasonable interpretation including that provided by well known sources such as Merriam Webster dictionary. Therefore Suzuki’s disclose renders obvious Applicant’s currently claimed limitation. 
With regards to the claimed ratio while the Examiner currently agrees that the prior art does not explicitly disclose Applicant’s claimed invention, the Examiner maintains that it would have been obvious to optimize the concentrations in order to adjust the particle stability and polishing speed as rendered obvious by Maejima (Paragraphs [00366], [0042]-[0047]) as discussed in the office action.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(III)(A). While Applicant specification provides several examples, it does not appear to provide the criticality of the amount with a sufficient number of examples inside and outside the claimed range.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has provide proper motivation for modifying the composition of Suzuki to include the optimization of the mass ratio as rendered obvious by Majima. Therefore while the prior art’s reason differs from Applicant’s it still independent of Applicant’s invention, is within the level of one of ordinary skill in the claimed invention and can be gleaned from prior art disclosed.
Therefore in summary it is the Examiner’s position that the prior art renders obvious Applicant’s invention as currently amended. In addition, Applicant’s showing of unexpected results are not commensurate in scope with the claim because Applicant’s limited examples do not overcome the Examiner’s prima facie case of obviousness by demonstrating the criticality of the claimed range. In addition the Examiner maintains that impermissible hindsight was not used for the modification of Suzuki by Majima. Therefore the Examiner maintains the rejection on record. As to the dependent claims they remaining rejected as no separate arguments have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713